Supreme Court, New York County (James A. Yates, J.), rendered June 1, 2006, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of IV2 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The evidence credited by the court established probable cause for defendant’s arrest.
The imposition of mandatory surcharges and fees by way of court documents, but without mention in the court’s oral pronouncement of sentence, was lawful (see People v Harris, 51 AD3d 523 [2008], lv denied 10 NY3d 935 [2008]). Concur— Saxe, J.E, Gonzalez, Sweeny, Renwick and DeGrasse, JJ.